OPINION — AG — ** MINIMUM PROGRAM INCOME — REVENUE ** THE STATE BOARD OF EDUCATION SHOULD, CONSIDER, AS MINIMUM PROGRAM INCOME OF A SCHOOL DISTRICT, 90% OF THE AMOUNTS RECEIVED BY THE DISTRICT FROM THE SAME SOURCES OF THE PRECEDING YEAR, UNLESS IT IS IMPROBABLE THAT THE SAME AMOUNTS WILL BE RECEIVED FROM SUCH SOURCES DURING THE CURRENT FISCAL YEAR, AND THAT THE STATE BOARD OF EDUCATION SHOULD DO SO, REGARDLESS OF WHETHER AN ESTIMATE THEREOF HAS BEEN INCLUDED IN THE SCHOOL DISTRICT'S BUDGET; AND THAT HAVING PERFORMED THIS REQUIRED DUTY, THE STATE BOARD OF EDUCATION IS WITHOUT AUTHORITY TO REDUCE THE AMOUNT SO CONSIDERED, LATER ON IN THE CURRENT FISCAL YEAR, WHEN IT APPEARS THAT THE AMOUNTS ORIGINALLY ANTICIPATED MIGHT NOT BE RECEIVED BY THE DISTRICT DURING THE CURRENT FISCAL YEAR; AND THAT, AFTER A SCHOOL DISTRICT'S BUDGET HAS BECOME FINAL, THE COUNTY EXCISE BOARD IS WITHOUT AUTHORITY OR JURISDICTION TO REDUCE THE AMOUNT ESTIMATED AS PROBABLE MISCELLANEOUS REVENUE THAT WAS LEGALLY CONSIDERED IN APPROVAL OF THE SCHOOL DISTRICT'S BUDGET, WHETHER REQUESTED TO DO SO BY THE BOARD OF EDUCATION OF THE DISTRICT, OR OF ITS OWN VOLITION. CITE: 37 O.S. 107 [37-107], 62 O.S. 204 [62-204], 62 O.S. 326 [62-326] 68 O.S. 286.1 [68-286.1], 70 O.S. 18-4 [70-18-4] 68 O.S. 297 [68-297] (J. H. JOHNSON)